 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE A. RAMIREZ,                                   Case No. 1:19-cv-00746-BAM (PC)
12                      Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                        CAUSE WHY ACTION SHOULD NOT BE
13          v.                                          DISMISSED, WITHOUT PREJUDICE, FOR
                                                        FAILURE TO EXHAUST PRIOR TO FILING
14   FORTUNE, et al.,                                   SUIT
15                      Defendants.                     (ECF No. 1)
16                                                      TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Jose A. Ramirez (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action was initiated on May

20   28, 2019. (ECF No. 1.)

21          Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall be

22   brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

23   prisoner confined in any jail, prison, or other correctional facility until such administrative

24   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust

25   the available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211

26   (2007); McKinney v. Carey, 311 F.3d 1198, 1199–1201 (9th Cir. 2002). Exhaustion is required

27   regardless of the relief sought by the prisoner and regardless of the relief offered by the process,

28   Booth v. Churner, 532 U.S. 731, 741 (2001), and the exhaustion requirement applies to all suits
                                                       1
 1   relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002).

 2          Plaintiff alleges claims of deliberate indifference to medical care and medical malpractice

 3   because he was not properly treated by medical staff for his symptoms, which led to a severe case

 4   of Valley Fever. Plaintiff also alleges a claim of negligence arising from CDCR placing him in

 5   housing at Pleasant Valley State Prison, where inmates are most likely to get Valley Fever. (ECF

 6   No. 1.) In his complaint, Plaintiff concedes that while there are administrative remedies available

 7   at his institution and he submitted an appeal or grievance concerning the facts contained in the

 8   complaint, the process is not completed. In explanation, Plaintiff states that the “Headquartered

 9   response has taken longer than it should have.” (ECF No. 1, p. 2.) Thus, it appears Plaintiff filed

10   suit prematurely without first exhausting his administrative remedies in compliance with the

11   PLRA, section 1997e(a).

12          Accordingly, Plaintiff is HEREBY ORDERED to show cause within twenty-one (21)

13   days from the date of service of this order why this action should not be dismissed, without

14   prejudice, for failure to exhaust prior to filing suit. See, e.g., Albino v. Baca, 747 F.3d 1162,

15   1169 (9th Cir. 2014) (in rare cases where a failure to exhaust is clear from the face of the

16   complaint, it may be dismissed for failure to state a claim); Medina v. Sacramento Cty. Sheriff’s

17   Dep’t, No. 2:16-cv-0765 AC P, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is

18   clear from the face of the complaint and any attached exhibits that a plaintiff did not exhaust his

19   available administrative remedies before commencing an action, the action may be dismissed on

20   screening for failure to state a claim.”); Lucas v. Dir. of Dep’t. of Corrs., 2015 WL 1014037, at
21   *4 (E.D. Cal. Mar. 6, 2015) (relying on Albino and dismissing complaint without prejudice on

22   screening due to plaintiff’s failure to exhaust administrative remedies prior to filing suit).

23
     IT IS SO ORDERED.
24

25      Dated:     May 30, 2019                                 /s/ Barbara   A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
